 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT TACOMA

 6      DAVID A COOK,
                                                               Case No. C19-5062-RJB-TLF
 7                                   Plaintiff,
                 v.                                            ORDER OF DISMISSAL
 8
        FEDERATED INSURANCE COMPANY,
 9
                                     Defendants.
10

11            THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

12   Recommendation (Dkt. 10), recommending that the Court dismiss the plaintiff’s complaint

13   pursuant to 28 U.S.C. §§ 1915(e) and 1915A. No objections were filed.

14      (1)    The Magistrate Judge’s Report and Recommendation is ADOPTED.

15      (2)    The action is DISMISSED without prejudice for failure to state a claim.

16      (3)    Plaintiff’s application to proceed in forma pauperis (Dkt. 4) is denied as moot.

17      (4)    The Clerk is directed to send copies of this Order to plaintiff, to Magistrate Judge

18             Fricke, and to any other party that has appeared in this action.

19      IT IS SO ORDERED.

20            Dated this 15th day of July, 2019.

21

22                                           A
                                             ROBERT J. BRYAN
23
                                             United States District Judge
24

25

     ORDER OF DISMISSAL - 1
